Citation Nr: 0613558	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for hearing loss and PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
PTSD and hearing loss.  The record discloses that the 
veteran's military occupational specialty was field 
artilleryman and that he served in Vietnam.  Among the medals 
he received were the Bronze Star Medal and the Air Medal.  
The Citation for the latter medal indicated that the veteran 
had "actively participated in more than twenty-five aerial 
missions over hostile territory in support of operations 
against communist aggression."  

VA outpatient treatment records reflect that the veteran was 
seen at the mental hygiene clinic during 2003 and the 
diagnosis was PTSD.  He has not been afforded a VA 
psychiatric examination following service.

With respect to his claim for service connection for hearing 
loss, the Board notes that when the veteran was seen for an 
audiometric evaluation in April 2003, it was concluded that 
the veteran's hearing in his right ear was within normal 
limits through 2,000 Hertz, with a mild sensorineural hearing 
loss in very high frequencies, and that his hearing was 
within normal limits in his left ear, except at 4,000 Hertz.  
The report of the audiogram is not in the claims folder.  A 
VA audiometric examination has not been conducted since the 
veteran's separation from service.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the appellant is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006). which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hearing loss and 
PTSD since his discharge from service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether the veteran suffers from any 
psychiatric disorder and, if so, its 
nature and etiology.  The examination 
report should include a detailed account 
of all pathology found to be present.  If 
there are psychiatric disorders other 
than PTSD, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the 
"stressor(s)" that serve as the basis 
for the diagnosis.  The examiner should 
be apprised that the veteran's reported 
combat-related stressors are deemed 
verified by VA.  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of PTSD affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a GAF score and a 
definition of the numerical code assigned 
in order to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

3.  The veteran should then be afforded a 
VA audiometric examination to determine 
the nature and etiology of any current 
hearing loss.  All necessary tests should 
be performed.  The examiner is requested 
to provide an opinion concerning whether 
it is at least as likely as not that a 
current hearing loss is related to the 
veteran's noise exposure in service.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the benefits sought on 
appeal, as outlined by the Court in 
Dingess.

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If any benefit sought 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

